Name: Commission Regulation (EEC) No 1408/89 of 24 May 1989 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 5. 89 Official Journal of the European Communities No L 141 /5 COMMISSION REGULATION (EEC) No 1408/89 Of 24 May 1989 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 26 May 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1989 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26. b) OJ No L 355, 17 . 12. 1987, p. 19 . No L 141 /6 Official Journal of the European Communities 25. 5. 89 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 0701 90 51 0701 90 59 0702 00 10 0702 00 90 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 10 ex 0704 10 90 0704 20 00 0704 90 10 ex 0704 90 90 ex 0704 90 90 0705 11 10 0705 11 90 ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 1 1 0707 00 19 0708 10 10 0708 10 90 New potatoes Tomatoes Onions (other than sets) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cabbages Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) 31,49 54,99 35,39 268,27 33,95 24,64 44,76 38,06 166,45 60,15 85,00 35,98 28,87 106,60 47,15 147,39 1 372 2 396 1 542 11 691 1 484 1 063 1 931 1 659 7 254 2 621 3 704 1 568 1 258 4 645 2 054 6 423 255,42 445.91 286,97 2 175,41 275,54 194.92 355,63 308,56 1 349,75 487,75 689,32 291,05 234,1 1 864,46 382,36 1 195,20 65,57 114,48 73,67 558,52 70,85 50,89 92,23 79,12 346,54 125,22 176,98 74,89 60,10 221,94 98,17 306,86 222,05 387,66 249,48 1 891,21 241,09 171.59 312.60 269,72 1 173,42 424,03 599,27 252,83 203,52 751,52 332,41 1 039,06 5 571 9 725 6 259 47 447 5 907 4 055 7 362 6 651 29 439 10 638 15 034 6 361 5 106 18 854 8 339 26 068 24.52 42,80 27,55 208,84 26.53 19,14 34,82 29,67 129,57 46,82 66,17 28,07 22,47 82,98 36,70 114,74 47 792 83 433 53 694 407 030 51 655 37 482 68 116 58 324 252 545 91 261 128 976 54 951 43 803 161 745 71 542 223 629 73,92 129,05 83,05 629,58 79,99 57,16 103,74 89,33 390,62 141,16 199,49 84,47 67,75 250,18 110,65 345,90 20,57 35,91 23,11 175,22 21,70 17,15 31,19 24,62 108,71 39,28 55,52 23,52 18,85 69,62 30,79 96,27 1.170 1.180 1.190 1.200 1.200.1 1.200;2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 2.20 2.30 2.40 2.50 2.60 2.60.1 0708 20 10 0708 20 90 ex 0708 90 00 0709 10 00 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 00 ex 0802 40 00 ex 0803 00 10 ex 0804 30 00 ex 0804 40 10 ex 0804 40 90 ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 Beans (Vigna spp., Phaseolus spp.) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Celery stalks and leaves Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole fresh Chestnuts (Castanea spp.), fresh Bananas (other than plan ­ tains), fresh Pineapples, fresh Avocados, fresh Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi ­ sanguines 119,76 31,11 62,64 292.62 336,34 88,60 66,13 660,65 107.63 22,39 43,63 81,99 71,58 53,74 53,42 172,58 123,53 59,86 5 219 1 355 2 730 12 752 14 658 3 861 2 882 28 685 4 690 976 1 901 3 573 3 124 2 342 2 328 7 521 5 383 2 609 971,13 251,99 508,02 2 372,89 2 727,42 718,48 536,25 5 250,36 872.79 182,01 353.80 658,40 577,39 435,83 433,23 1 399,48 1 001,71 485,46 249,33 64,78 130,43 609.22 700,24 184,46 137,67 1 368,47 224,08 46,65 90,83 170,36 149,21 111,89 111.23 359,30 257,18 124,63 844,26 218,65 441,65 2 062,89 2 371,10 624.62 466,19 4 657,88 758,77 157,86 307,58 582,01 508,93 378,89 376.63 1 216,65 870,85 422,03 21 181 5 512 11 080 51 754 59 486 15 670 11 695 110 953 19 036 3 933 7 716 14177 12 383 9 505 9 449 30 523 21 848 10 588 93,23 24,26 48.77 227,80 261,83 68,97 51,48 510,76 83.78 17,46 33,96 63,82 55,77 41,84 41.59 134,35 96,16 46.60 181 704 47 309 95 053 443 980 510 314 134 432 100 335 1 022 231 163 304 34 299 66 198 125 542 109 540 81 547 81 060 261 850 187 426 90 832 281,05 73,04 147,02 686,73 789.33 207,93 155,19 1 542,93 252,59 52,61 102.39 192.34 168.40 126,13 125,38 405,02 289,90 140,49 78,22 20,38 40,91 191,13 219,68 57,87 43,19 437,30 70,30 14,50 28,49 53,17 45,76 35,10 34,89 112,72 80,68 39,10 25. 5. 89 Official Journal of the European Communities No L 141 /7 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and Wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes 45,66 40.38 42,11 51,60 101,79 43,84 42,42 150,69 36,55 60.39 167,23 1 990 1 760 1 832 2 249 4 436 1 910 1 849 6 567 1 593 2 631 7 288 370,32 327,48 340,87 418,47 825,47 355,55 344,04 1 221,95 296,42 489,71 1 356,06 95,07 84,07 87,50 107,44 211,93 91,28 88,33 313.72 76,10 125.73 348,16 321,94 284,70 296.68 363,80 717,63 309,10 299,10 1 062,31 257.69 425,73 1 178,90 8 077 7 142 7 478 9 127 18 004 7 754 7 503 26 651 6 465 10 681 29 576 35,55 31,43 32,82 40,17 79,24 34,13 33,02 117,30 28,45 47,01 130,18 69 289 61 274 64 281 78 298 154 451 66 525 64 373 228 632 55 461 91 628 253 726 107,17 94,77 98.77 121,10 238,90 102,89 99,57 353,64 85.78 141,72 392,45 29,82 26,37 27,58 33.70 66,49 28,63 27.71 98,42 23,87 39,44 109,22 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.150 2.160 2.170 2.180 2.190 2.200 2.210 2.220 2.230 2.240 2.250 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 0809 10 00 0809 20 10 0809 20 90 ex 0809 30 00 ex 0809 30 00 0809 40 1 1 0809 40 19 0810 10 10 0810 10 90 0810 40 30 0810 90 10 ex 0810 90 90 ex 0810 90 90 ex 0810 90 90 Water-melons Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  Other ' Apples Pears (other than the Nashi variety (Pyrus Pyrifolia)) Apricots Cherries Peaches Nectarines Plums Strawberries Fruit of the species Vacci ­ nium myrtillus Kiwi fruit (Actinidia chinensis Planch.) Pomegranates Khakis Lychees 41,64 85,85 114,51 57,47 83,17 66,31 142,33 183,60 215,96 202,04 112,07 193,15 179,41 64,94 181,04 333,12 1 814 3 741 4 990 2 504 3 624 2 890 6 213 8 001 9 411 8 805 4 884 8 445 7818 2 834 7 889 14 517 337,70 696,17 928,61 466,04 674,48 537.77 1 148,11 1 488,88 1 751,24 1 638,38 908.78 1 567,23 1 454,84 523,88 1 468,07 2 701,33 86,70 178,73 238,41 119,65 173,17 138,07 296,70 382,26 449,62 420,64 23332 402,98 373,52 13538 376,91 693,55 293,58 605,22 807,29 405,15 586,37 467,52 1 011,97 1 294,37 1 522,45 1 424,34 790,05 1 371,28 1 264,78 461,76 1 276,28 2 348,43 7 365 15 184 20 253 10 164 14 711 11 729 24 623 32 473 38 195 35 734 19 821 33 600 31 731 11 235 32 019 58 917 32,42 66,83 89,14 44.74 64.75 51,62 110,90 142^3 168,12 157,28 87,24 150,93 139,66 50,60 140,93 259,33 63 186 130 258 173 748 87 198 126 200 100 621 217 814 278 578 327 666 3Q6 550 170 038 293 809 272 208 99 388 274 684 505 433 97,73 201,47 268,74 134,87 195,20 155,63 334,85 430,89 506,82 474,16 263.00 455.01 421,04 152,79 424,87 781,78 27,20 56,07 74,79 37,53 5432 43,31 90,99 119,92 141,05 131,96 73,19 123,48 117,18 41,52 118,24 217,58